[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                           JANUARY 25, 2007
                              No. 05-15150                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                     D. C. Docket No. 05-20117-CR-PCH

UNITED STATES OF AMERICA,


                                                  Plaintiff-Appellee,

                                   versus

JAIME HIGINIO BUCKLAND-GIROD,

                                                  Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                             (January 25, 2007)

Before DUBINA, CARNES and COX, Circuit Judges.

PER CURIAM:

     Joel DeFabio, appointed counsel for Jaime Higinio Buckland-Girod, has
filed a motion to withdraw on appeal supported by a brief prepared pursuant to

Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no issues of arguable merit, counsel’s motion to withdraw is

GRANTED and Buckland-Girod’s convictions and sentences are AFFIRMED.




                                          2